Citation Nr: 1760791	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-52 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than December 12, 2012, for the grant of service connection for anxiety disorder, not otherwise specified and other specified trauma related disorder (an acquired psychiatric disability).

2.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent disabling for the service-connected acquired psychiatric disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an initial disability rating in excess of 30 percent for an acquired psychiatric disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not file a claim for service connection for an acquired psychiatric disability within one year of separation from service.

2.  An informal claim for service connection for posttraumatic stress disorder (an acquired psychiatric disability) was received by VA on December 12, 2012. 

3.  There were no communications received prior to December 12, 2012 that could be construed as a formal or informal claim for service connection for an acquired psychiatric disability.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 12, 2012 for the grant of service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Earlier Effective Date - Service Connection for an Acquired Psychiatric Disability

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

The Veteran filed an initial (original) claim for service connection for posttraumatic stress disorder on December 12, 2012.  In an April 2015 rating decision, service connection was granted for an anxiety disorder, not otherwise specified and other specified trauma related disorder (claimed as posttraumatic stress disorder), effective November 30, 2012.  In an October 2016 rating decision, the RO assigned a new effective date of December 12, 2012, for the grant of service connection for the acquired psychiatric disability.

Even assuming, arguendo, that entitlement to service connection for an acquired psychiatric disability arose the day the Veteran was discharged from active service, because the claim for service connection for posttraumatic stress disorder (an acquired psychiatric disability) was not received until December 12, 2012, over four decades after service separation, the earliest effective date allowed by VA regulations under 38 C.F.R. § 3.400 is the date of receipt of claim for service connection.  As the current effective date for an acquired psychiatric disability has already been established as the date of original claim for service connection, VA regulations do not provide for an effective date earlier than December 12, 2012.  Significantly, neither the Veteran nor the representative has made a contention as to a specific effective date.  On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection for an acquired psychiatric disability earlier than December 12, 2012 is assignable, the appeal for an earlier effective date for an acquired psychiatric disability is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 and VAOPGCPREC 5-2004 (interpreting that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award).


ORDER

An effective date earlier than December 12, 2012 for the grant of service connection for anxiety disorder, not otherwise specified and other specified trauma related disorder, is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of a higher initial rating for an acquired psychiatric disability and a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2017).

Initial Rating for an Acquired Psychiatric Disability

The Veteran last underwent a VA examination of the service-connected acquired psychiatric disability in a September 2016 VA mental disorders examination.  The Board notes that the last VA examination is less than two years old.  In this case, however, since the last VA examination in September 2016, the record suggests a worsening of the Veteran's psychiatric symptoms.  Specifically, in a February 2017 private psychiatric evaluation, Dr. H.H.G. indicated that, among more severe symptoms of the acquired psychiatric disability, the Veteran's acquired psychiatric disability resulted in occupational and social impairment in most areas.  This appears to be an increase in psychiatric severity from the September 2016 VA examination, which revealed that the Veteran's acquired psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  In light of the specific suggestion of worsening since the last VA examination (in September 2016), a VA examination should be obtained to assist in determining the severity of the service-connected acquired psychiatric disability.  See 38 C.F.R. Â§ 3.159(c)(4); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, in the February 2017 private psychiatric evaluation, Dr. H.H.G. also indicated that the Veteran sees a therapist once a week and currently attends a VA group therapy.  Review of the electronic record reveals that the most recent VA treatment records are dated in September 2016.  Accordingly, any outstanding VA treatment records should be obtained upon remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim);

TDIU

In an October 2012 rating decision, the issue of a TDIU was adjudicated and denied by the RO.  During the pendency of the appeal of the rating of an acquired psychiatric disability, however, the Veteran, through the representative, re-raised the issue of a TDIU.  See May 2017 Correspondence; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The acquired psychiatric disability (anxiety disorder, not otherwise specified and other specified trauma related disorder) was not service connected at the time of the October 2012 adjudication; therefore, the occupational impairment associated with the (now service-connected) acquired psychiatric disability was not considered by the RO in the earlier adjudication of a TDIU.  In light of the grant of service connection for an acquired psychiatric disability, the RO should reconsider the issue of a TDIU.  See 38 C.F.R. §§ 4.16, 4.25 (2017).

In addition, the TDIU claim is inextricably intertwined with the issue of an initial disability rating in excess of 30 percent for an acquired psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As such, the claim for a TDIU should be remanded on this basis alone.

Accordingly, the issues of an initial disability rating in excess of 30 percent for an acquired psychiatric disability, and a TDIU are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1) Associate with the electronic record all VA clinical documentation from the appropriate VA Medical Center pertaining to the treatment of the Veteran's service-connected acquired psychiatric disability that are not already of record.

2) After any records requested above are obtained, schedule the appropriate VA examination to assist in determining the current level of severity of the service-connected anxiety disorder, not otherwise specified and other specified trauma related disorder.  The relevant documents in the electronic file should be made available to, and be reviewed by, the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.

Based on review of the appropriate records and any necessary testing, the VA examiner should identify the symptoms, and occupational and social impairment that are attributable to the service-connected anxiety disorder, not otherwise specified and other specified trauma related disorder.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3) After accomplishing any additional notification and/or development deemed warranted, readjudicate the issue of an initial disability rating in excess of 30 percent for an acquired psychiatric disability, and the issue of entitlement to a TDIU rating, considering additional occupational impairment caused by the acquired psychiatric disability, along with all other service-connected disabilities.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


